DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/2021 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Qin, Letao (Registration No.64359) on 5/3/2021.
The claims filed on 3/25/2020 has been amended as follows:
In claim 11, line 1 “to claim,” has been changed to --to claim 7,--.
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “unit” in claims 12, 13, 15, 18, 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 7, 8, 11, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vasseur et al. (US 20140105033).
Regarding claims 7 and 18,  Vasseur teaches receiving, by the second network device (Fig. 4D, Router 23), a second packet, wherein the second packet is any one of a plurality of second packets that are generated by the first network device (Fig. 4D, Router 43, sending the first, second, third copies of packet) based on a first packet, the second packet comprises indication information (Fig. 6, 610, AN INDICATION OF DUPLICATE COPIES and [0033] a newly specified flag (e.g., called "DUP").  The flag may be encoded in an IPv6 Hop-by-Hop Option header), payload data ([0015] Data packets 140) carried in the first packet, and a packet sequence number (Fig. 6, 615, AN IDENTIFIER and [0036] the router that inserts the DUP flag may also include a sequence number to identify the packet) of the first packet in a data flow corresponding to the first packet; when the second network device determines that the second packet comprises the indication information, searching, by the second network device, a packet receiving table to determine whether there is the packet sequence number, wherein the packet receiving table is used to record a packet sequence number comprised in a second packet that is in the plurality of second packets and that first reaches the second network device;  and if the packet sequence number is not in the packet receiving table, storing, by the second network device, the second packet (Fig. 6, 615, Store an identifier of the first copy of the packet);  or if the packet sequence number is in the packet receiving table, discarding, by the second network (Fig. 6, 630, A MATCH? -> Fig. 6, 635 Drop the second copy). 
Regarding claims 8 and 19,  Vasseur teaches wherein the indication information comprises a label corresponding to a target function (Fig. 6, 610, AN INDICATION OF DUPLICATE COPIES and [0033] a newly specified flag (e.g., called "DUP"), and the target function is used to instruct the second network device to discard a packet in the plurality of second packets except the packet that first reaches the second network device (Fig. 6, 630, A MATCH? -> Fig. 6, 635 Drop the second copy). 
Regarding claim 11, Vasseur teaches wherein the network further comprises a 
third network device (Fig. 4D, Routers 12 and 23), and after the storing, by the second network device, the second packet, the method further comprises: generating, by the second network device, a third packet based on the second packet, wherein the third packet comprises the payload data and the packet sequence number;  and forwarding, by the second network device, the third packet to the third network device (Fig. 4D). 
Allowable Subject Matter
Claims 1-6 and 12-17 are allowed. The following is an examiner’s statement of reasons for allowance: Vasseur is silent on teaching “receiving, by the first network device, a first packet, wherein the first packet comprises first indication information… when the first network device determines that the first packet comprises the first indication information, generating, by the first network device, a plurality of second packets based on the first packet”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Claims 9, 10, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNSOOK CHOI whose telephone number is (571)270-1822.  The examiner can normally be reached on 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EUNSOOK CHOI/Primary Examiner, Art Unit 2467